Citation Nr: 1300471	
Decision Date: 01/07/13    Archive Date: 01/11/13

DOCKET NO.  07-03 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for glaucoma, claimed as secondary to service-connected diabetes mellitus.  

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.  

3.  Entitlement to service connection for a sinus disorder.  

4.  Entitlement to an increase in the 20 percent evaluation currently assigned for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from February 1969 to January 1973.  

By rating decision in March 2003, the RO denied service connection for glaucoma secondary to service-connected diabetes mellitus.  The Veteran was notified of this decision and did not appeal.  By rating decision in May 2005, the RO found that new and material evidence had not been received to reopen the claim for glaucoma.  The Veteran and his representative were notified of this decision and did not appeal.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2006 decision by the RO which declined to reopen the Veteran's claim for glaucoma, and denied service connection for hypertension and a sinus disorder and an increased rating for diabetes mellitus.  A notice of disagreement was received in November 2006, a statement of the case was promulgated in January 2007, and a substantive appeal was received in January 2007.  The Board remanded the appeal for additional development in January 2010.  


FINDINGS OF FACT

1.  In a letter received in September 2011, prior to the promulgation of a decision in this appeal, the Veteran advised VA that he wished to withdraw his appeal of the claims of service connection for hypertension and a sinus disorder, and to reopen service connection for glaucoma, secondary to diabetes mellitus.  

2.  The Veteran's diabetes is manifested by insulin dependence and a restricted diet, but does not require regulation of activities; there are no episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization or twice a month visits to a diabetic care provider, or any additional complications or disabilities associated with diabetes mellitus.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal to reopen the claim of service connection for glaucoma, secondary to diabetes mellitus by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).  

2.  The criteria for withdrawal of a Substantive Appeal for service connection for hypertension, including secondary to diabetes mellitus by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).  

3.  The criteria for withdrawal of a Substantive Appeal for service connection for a sinus disorder by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).  

4.  The schedular criteria for an evaluation in excess of 20 percent for diabetes mellitus are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.119, Part 4, including Diagnostic Code 7913 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation with respect to the claim for an increased rating for diabetes mellitus was accomplished by way of a letter from the RO to the Veteran dated in July 2010.  Although the letter was not sent prior to initial adjudication of his claim for increase, this is not prejudicial to the Veteran, as he has been provided adequate notice, the claim was readjudicated and supplemental statements of the case (SSOC) were promulgated, most recently in November 2011.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter Mayfield III]; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1).  Furthermore, no argument has been advanced that there exists any error in the accomplishment of the duty to notify.  As the Veteran has withdrawn his appeal of the three remaining issues shown on the first page of this decision, further discussion of VA's duty to notify and duty to assist obligations as to these issues, is now moot.  

With respect to the duty to assist in this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also, 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  All VA and private medical records have been obtained and associated with the claims file.  The Veteran was examined by VA during the pendency of this appeal, and was also afforded an opportunity for a personal hearing, but declined.  The Board finds that the VA examination was thorough and adequate upon which to base a decision on the claim for increase, and there is no allegation or competent evidence indicating that there has been a material change in the severity of the Veteran's diabetes since the August 2010 VA examination.  The examiner personally interviewed and examined the Veteran, elicited a medical history and provided the information necessary to evaluate his diabetes under the applicable rating criteria.  

Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue addressed in this decision, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Withdrawn Issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In a letter received in September 2011, the Veteran indicated that he wanted to withdraw his appeal of the claims for service connection and stated that he "agree[d] with the denial of benefits for glaucoma, hypertension and a sinus condition."  Hence, there remain no allegations of error of fact or law for appellate consideration as to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these claims, and the issues are dismissed.  

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1 (2012).  Although the present level of disability is of primary concern, staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran is currently assigned a 20 percent evaluation for diabetes mellitus under Diagnostic Code (DC) 7913, which provides for a 100 percent evaluation when diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  A 60 percent evaluation requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 40 percent evaluation is assigned for diabetes requiring insulin, restricted diet, and regulation of activities.  A 20 percent rating is assigned for diabetes requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet, and a 10 percent evaluation when diabetes is manageable by restricted diet only.  38 C.F.R. § 4.119 (2012).  

Complications of diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under DC 7913.  38 C.F.R. § 4.119, Note (1) (2012).  

Diabetes Mellitus

In order to be entitled to the next higher evaluation of 40 percent, the evidence must show that the Veteran's diabetes requires insulin, restricted diet, and regulation of activity.  See Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007).  

In this case, the Board remanded the appeal in January 2010, for the specific purpose of determining the current severity of the Veteran's diabetes.  When examined by VA in August 2010, the examiner indicated that the claims file was reviewed and included a description of the Veteran's symptoms and medical history.  The examiner stated, unequivocally that the Veteran's diabetes was managed by restricted diet and medications, including oral hypoglycemic agents and insulin injection, but that he did not require regulation of activities as part of his medical management for diabetes.  For rating purposes, regulation of activities means avoidance of strenuous occupational and recreational activities.  (See DC 7913 criteria for 100 percent evaluation).  Further, the Veteran does not claim nor do the medical reports of record reflect any treatment or hospitalization for ketoacidosis or episodes of hypoglycemic reactions.  

While the Veteran argued that he meets the criteria for a higher evaluation because his activities are restricted due to his hypertension (see Veteran's October 2006 letter), for purposes of a higher evaluation, the rating criteria requires that the regulation of activities is due to diabetes or an associated disability, not because of a nonservice-connected disability.  Here, the treatment notes for his diabetes mellitus are replete with notations indicating that the Veteran was encouraged to exercise.  (See, for example, October 2011 private treatment note.)  

In light of the discussion above, the Board finds that the 20 percent evaluation assigned for the Veteran's diabetes accurately depicts the severity of the condition for the entirety of the rating period on appeal, and there is no basis for higher staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  

Additionally, if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of a higher evaluation on an "extra-schedular" basis will be considered.  38 C.F.R. § 3.321(b)(1).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

For the reasons discussed above, the Board finds that the manifestations of the Veteran's diabetes mellitus is consistent with the schedular criteria, and there is no objective or competent medical evidence that any manifestation related to the service-connected disability is unusual or exceptional.  The schedular rating criteria adequately contemplate the degree of impairment caused by his diabetes, and provides for a higher evaluation for additional symptoms.  In view of this, referral of this case for extraschedular consideration is not in order.  

Additionally, the Board notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part of the claim for benefits for the underlying disability.  Id.  

Here, the Board finds that a claim for a TDIU was not expressly raised by the Veteran or reasonably raised by the record.  The Veteran retired from Civil Service in 1999, and there is no indication that he is seeking employment.  (See original VA claim, received in December 2000).  Moreover, the objective findings of record do not show or otherwise suggest that his diabetes mellitus, alone would preclude substantially gainful employment, and indeed he does not contend otherwise.  

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the Veteran's claim.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  



ORDER

The appeal of the claim to reopen service connection for glaucoma secondary to service-connected diabetes mellitus is dismissed.  

The appeal of the claim of service connection for hypertension is dismissed.  

The appeal of the claim of service connection for a sinus disorder is dismissed.  

An increased rating for diabetes mellitus is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


